Citation Nr: 0636093	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  00-16 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a fungus infection, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer at the RO in May 2000.

In July 2004, the RO denied entitlement to a total rating 
based on individual unemployability.  There is no indication 
that the veteran submitted a notice of disagreement with that 
decision.  On subsequent examinations and treatment, he has, 
however, stated that his service connected skin disease 
prevents gainful employment.  Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) 
(2006) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran 
is entitled to a total rating for compensation purposes based 
on individual unemployability (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  In this case the veteran has 
satisfied each of these requirements.  His inferred claim for 
a total rating based on individual unemployability is 
referred to the RO for adjudication.

Subsequent to the last supplemental statement of the case in 
May 2006, the Huntington, West Virginia RO received evidence 
that was then forwarded to the Board.  The veteran has not 
waived initial consideration of this evidence by the RO, nor 
has a supplemental statement of the case been issued.  Much 
of this evidence, however, was previously considered by an 
agency of original jurisdiction.  Because this decision is 
granting the highest schedular rating for the veteran's 
disability, and an extraschedular rating, as discussed below, 
is precluded, there is no prejudice to the veteran in the 
Board's consideration of this evidence in the first instance.  
38 C.F.R. § 20.1304 (2006).

This matter was previously remanded by the Board in November 
2004 and February 2006.  


FINDINGS OF FACT

The veteran's skin disorder requires near continuous 
treatment with systemic therapy.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for a fungus 
infection have been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7806 (2001 & 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The December 2004 and August 2005 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The August 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, including that necessary to establish a rating.  He 
was provided with notice of the type of evidence necessary to 
establish an effective date for the disability in March 2006.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  

The veteran was also afforded necessary examinations. The 
veteran's representative has argued that the most recent 
examination did not contain all the finding asked for in the 
Board's last remand.  Stegall v. West, 11 Vet App 268 (1998).  
Because the Board is granting the highest schedular rating, 
and the missing findings pertained to the schedular criteria, 
any deficiency is not prejudicial.

Skin Disorder

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the regulations governing skin disorders 
changed during the course of this appeal.  38 C.F.R. § 4.118 
(2006) (effective August 30, 2002).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

When a new statute is enacted or a new regulation is issued 
while a claim is pending, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).
 
VA's General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  
Second, if it is more favorable, the Board must, 
subsequent to the effective date of the liberalizing law 
under 38 U.S.C. § 5110(g), apply the more favorable 
provision to the facts of the case, unless the claimant 
would be prejudiced by the Board's actions in addressing 
the revised regulation in the first instance.  Third, the 
Board must determine whether the appellant would have 
received a more favorable outcome, i.e., something more 
than a denial of benefits, under the prior law and 
regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 
3-2000 (2000); 65 Fed. Reg.  33422(2000)

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the new rating criteria, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

In August 1999, the veteran requested an increased evaluation 
for his skin disorder.  

In September 1999, the veteran was afforded a VA examination.  
Physical examination performed at that time revealed 
bilateral lower extremity hyperpigmentary changes.  The right 
lower extremity was worse than the left.  A brownish hue was 
noted over the right anterior calf portion consistent with 
venous stasis and his previous cellulitis infection.  The 
veteran was noted to have patches of hyperpigmentary changes 
involving his left lower extremity where he appeared to have 
exfoliated areas of the skin secondary to pruritus.  There 
was no evidence of a fungal rash involving the hands or ears.  
There was also no evidence of a fungal foot infection.  The 
veteran had no fungal nails or onychomycosis.  He disclosed 
pictures of his hospitalization where he had multiple 
excoriations over his lower extremities and also cellulitic 
changes. 

Diagnoses of recent cellulitis times two requiring 
hospitalizations and intravenous antibiotics, now on chronic 
oral cephalosporin therapy; fungal infection involving the 
lower extremities; and hyperpigmentary changes likely 
secondary to venous stasis or recent cellulitis, were 
rendered.  

The examiner indicated that although the veteran's 
hospitalization stays were based on cellulitis, it was likely 
that the veteran's fungal infection involving his lower 
extremities was predisposed from scratching excoriation and a 
vehicle to a certain extent for bacterial cellulitis.  

At the time of his May 2000 hearing, the veteran testified 
that he had constant itching to the point that it interfered 
with his sleep.  He also testified as to having open sores 
oozing down his legs.  He noted that this happened every few 
weeks.  The veteran's wife testified that she changed the 
sheets twice a week and that she noticed flakes all over the 
veteran's side of the sheets.  She furthered reported that 
there were a lot of flakes and oozing in the veteran's pants.  
The veteran indicated that it was his belief that his skin 
disorder was exceptionally repugnant.  He noted that other 
people would comment about the condition of his legs.  He 
further stated that a lady at the Clinic where he received 
treatment requested that he keep his legs covered.  The 
veteran indicated that his condition had made him depressed.  
He noted that it had really affected him as a result of the 
way people looked at his legs.  The veteran testified that he 
was on long term disability as a result of his cellulitis.  

In a December 2001 statement in support of claim, the 
veteran's wife noted the adverse effect the veteran's skin 
disorder had on him.  This included people staring at his 
legs and asking what kind of skin disorder he had.  She also 
reported the constant itching and burning that the veteran 
faced.  She noted that the veteran would have serious flare-
ups where his legs were covered by sores.  

Treatment records obtained in conjunction with the veteran's 
claim reveal consistent use of creams and other medications 
with regard to his skin condition, including Keflex, Zyrtec, 
Mycolog Cream, Bactroban Cream, and Augmentin. 

At the time of his May 2003 VA examination, the veteran 
reported having multiple fungal infections throughout the 
years.  His medications were noted to be Bactroban, Keflex, 
Vanicream, and ternbinafine cream. He had tried Lamisil by 
mouth.  

Physical examination performed at that time revealed 
seborrheic dermatitis around the ears and scalp area.  He 
also had excoriations along his forearms.  Excoriations and 
dermatitis were also present on the left neck and back.  The 
veteran had distal toenail thickening and onychomycosis.  He 
had no cellulitis and there was no tinea actively on his feet 
other than onychomycosis.  Diagnoses of onychomycosis; 
excoriations from dermatitis secondary to dermatitis; and 
seborrheic dermatitis, were rendered.  

In an August 2003 letter, the veteran's private physician, A. 
Moss, M.D., indicated that the veteran came to him in 1997 
with an acute fungal infection of the left leg.  He diagnosed 
cellulitis caused by scratching and getting the infection 
into his blood stream.  He noted that he treated the veteran 
with an aggressive course of antibiotics and placed him on 
the pain reliever Daypro.  

He stated that the veteran had been treated for his fungus 
with little success.  He reported that he had referred the 
veteran to another physician who attempted to treat the 
veteran with Lamisil and other medications, to no avail.  He 
indicated that he saw the veteran in June 1999 with a high 
fever, severe swelling and numbness of the right leg.  Dr. 
Moss stated that he feared that the veteran would lose his 
leg.  He again noted that the veteran was hospitalized in 
September 1999 for the same condition.  

Dr. Moss indicated that the veteran's health went from good 
in 1997 to the condition he was in now, which was 100 percent 
disabled due to health problems.  He noted that the veteran 
suffered greatly from itching on his legs, feet, toes, hands, 
arms, neck, arms, and stomach, and that he was on a regular 
dose of antibiotics to avoid recurrence of his cellulitis.  
Dr. Moss stated that it was his belief that the veteran's 
health problems were all brought on from complications and 
treatment of his service-connected fungus and that he was 
therefore entitled to a 100 disability as he was totally 
unemployable.  

At the time of a May 2005 VA examination, the veteran 
indicated that he had a fungal infection all over.  The 
veteran stated that he currently used Elidel, Vanicream and 
Lamisil ointment daily topically.  None of the skin 
preparations produced a beneficial response.  He denied any 
other present skin treatments, including corticosteroids, 
immunosuppressive drugs, or light therapy.

Local symptoms included pruritus but no pain.  The veteran 
was in average to poor general medical health.  He suffered 
from diabetes, asthma, and morbid obesity, among other 
conditions.  The veteran was noted to not be currently 
employed.  The veteran felt that his skin condition, namely 
of the lower extremities, affected his usual occupation, his 
activities of daily living, and his recreational activities.  
He noted that the lower extremities were painful as a result 
of skin disease and that he could not walk.  He also stated 
that his social life was adversely affected in that he was 
embarrassed by the appearance of his legs.  

Physical examination revealed multiple erythematous patches 
with mild crust, scarring, and excoriation, on the upper 
extremities and abdomen.  There were multiple areas of 
ulcerations, erythema, scale, and excoriation along the lower 
legs.  The skin was thickened with definite underlying edema.  
The groin exhibited diffuse erythema and scale.  Diagnoses of 
lichen simplex chronicus affecting 10 percent of the legs and 
0 percent of the exposed body and 3.6 percent of the total 
body involved; tinea corporis affecting 10 percent of the 
abdomen and 5 percent of the upper extremities with 0 percent 
of exposed body and approximately 2 percent of the total 
body; and tinea cruris affecting 20 percent of the legs and 0 
percent of the exposed area and 7.1 percent of the total 
body, were rendered.  

In an October 2005 addendum report prepared by another VA 
examiner, the examiner stated that it was less likely as not 
that the veteran's skin condition precluded him from holding 
gainful employment.  The examiner indicated that although she 
had not seen the veteran, upon reviewing the file, his gait 
was found to be normal at the time of a September 2005 
outpatient visit.  The examiner stated that the veteran's 
inability to walk as necessary was probably more dependent 
upon his weight than his skin condition.  The examiner noted 
that the veteran weighed 372 lbs.  

The veteran was afforded an additional VA examination in 
March 2006.  The examiner noted that the veteran's claims 
file was available and extensively reviewed.  The examiner 
observed that the veteran had two episodes of cellulitis in 
1999, which required hospitalization.  The veteran indicated 
that after the second episode he was placed on disability 
from his job, secondary to the inability to perform his 
duties at work.  His duties included being able to walk and 
doing heavy lifting.  The veteran stated that due to the 
chronic pain and swelling from the rash on his legs, he was 
unable to perform his work duties.  

The veteran was noted to have been seen in the hospital for 
his rash in July 2005 when he was found to have an extreme 
bright and pruritic rash from his waist down and he was given 
antibiotics.  The examiner indicated that at the time of that 
visit, the veteran was noted to have chronic intertrigo 
lichen simplex chronicus; generalized pruritus; and a chronic 
fungal infection.  

The examiner observed that over the years, the veteran had 
used various ointments and creams and systemic therapy for 
treatment of his skin condition.  The treatment included 
pimecrolimus ointment, Bactroban ointment, clobetasol gel, 
Castellani's paint, Vanicream, triamcinolone, mystatin cream, 
clotrimazole cream, mupirocin cream, Benadryl orally as 
needed, and various anti-fungal pills such as Diflucan, 
Mycolog, and gatifloxacin.

The veteran stated that his rash was extremely itchy mainly 
on his feet, his lower extremities, and his abdomen.  The 
veteran had oozing from his umbilicus.  He reported periodic 
fevers but none recently.  His rash was very painful.  He 
noted having weight gain.  

The examiner commented that the veteran was disabled.  
Socially, he was withdrawn and embarrassed and would get very 
upset, nervous, and anxious in public, when his rash was 
active.  The veteran had recently been placed on Prozac 
because of this.  While the veteran reported that several VA 
examiners had indicated that his rash was repugnant, there 
were no such findings of record.  

Physical examination revealed that the veteran was alert, 
oriented, and anxious but in no acute distress.  There were 
patches of lichen simplex chronicus along his upper 
extremities.  The abdomen showed some erythematous papules 
and nodules as well as erythema and scaling in the 
periumbilical region.  There was also some purulent fluid 
draining from his umbilicus.  His genitalia showed chronic 
lichenification and scaling in the inguinal fold regions.  
His lower extremities showed some pretibial 
hyperpigmentation, some scattered erythematous nodules, and 
scaling.  There was 2+ pitting edema.  There was also tinea 
pedis noted along the plantar surface of the feet, the heels, 
the forefoot, and the interdigitary regions.  There was some 
involvement of the toenails.  Diagnoses of tinea corporis, 
tinea cruris, and tinea pedis with onychomycosis; lichen 
simplex chronicus; chronic venous stasis; recurrent 
cellulitis; and morbid obesity were rendered.  

The examiner noted that the veteran reported that his 
condition had worsened over the years to the point where he 
was developing recurrent cellulitis and being medically 
disabled, secondary to not being able to perform his previous 
job duties and developing depression and anxiety related to 
his symptoms and his appearance, particularly when out in 
public.  

The examiner stated that currently he estimated the veteran's 
affected exposed skin as 0 percent and his entire body as 10 
percent.  The veteran stated that please realize that his 
appearance changes depended on flare-ups.  For example, the 
veteran was seen in Urgent Care back in July 2005 and the 
physical examination at that time showed much more extensive 
rash than the veteran had at the time of the current 
examination.  The condition fluctuated at any given time on 
this veteran.  The examiner stated that the veteran's skin 
disorder was not exceptionally repugnant; however, from 
previous physical examination findings, it had been.  

The examiner indicated that the veteran's skin condition 
fluctuated.  As to any contraindications to steroids, the 
examiner noted that Dr. Moss reported that the veteran was 
unable to take steroids secondary to his diabetes.  The 
examiner indicated that steroids in general were not 
completely contraindicated in someone with diabetes.  He 
noted that certainly for optimal glycemic control chronic 
steroid use was less favorable; however, the veteran had 
intense itching and a rash that was helped by topical 
steroids that provided less systemic effects than oral 
steroids.  

Treatment records obtained subsequent to the examination 
reveal that at the time of a June 2005 outpatient visit, the 
veteran was noted to have redness, burning, and itching in 
his groin and under his arms.  He remembered becoming hot and 
sweaty the day before.  

At the time of a July 4, 2005, visit, the veteran stated that 
his fungus rash was back.  The veteran was noted to have the 
rash in his groin area, axilla, and around his neck and eyes.  
The veteran reported having loose stools from his 
antibiotics.  He stated that he could not stand the itching 
anymore.  He was noted to have been given Diflucan, 
Gatifloxain, and Mycolog.  

With regard to the old rating criteria, the Board notes that 
for a 50 percent rating there must be ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or it must be exceptionally repugnant.

There has been demonstration of ulceration only at the time 
of the May 2005 VA examination.  Extensive crusting has not 
been found.  While the veteran has been found to have 
exfoliation there have been no findings of extensive 
exfoliation at the time of any VA examination.  

The most recent examination contained findings that would 
justify a 50 percent evaluation under the old criteria.  The 
veteran was noted to have nervous manifestations and to have 
been prescribed Prozac for these manifestations.  The veteran 
and his wife have both reported that his skin disorder is 
repugnant and the most recent examiner found that during 
periods of exacerbation the skin condition had been 
exceptionally repugnant.  VA is required to rate skin 
diseases on the basis of manifestations during their active 
periods.  See Ardison v. Brown, 6 Vet. App. 405 (1994) 
(holding VA had a duty to afford veteran a skin examination 
when the skin disease was active).  

As to the new criteria, the evidence shows that at its most 
extensive, skin diseases covered 40 percent of the entire 
body and less than 14 percent of exposed areas.  Because he 
has never been shown to have involvement of more than 40 
percent of the entire body or of exposed areas, he does not 
meet the criteria for a 60 percent evaluation on the basis of 
the percentage of body involvement.  

However, as noted above, one of the criteria listed for a 60 
percent evaluation is the requirement for nearly constant 
systemic therapy in the past year.  That finding alone, 
without meeting any other criteria listed, would warrant a 60 
percent disability evaluation.  The most recent examiner 
essentially found that while the veteran was not using 
systemic corticosteroids, such therapy was recommended as 
being necessary for control of his condition.  As such, the 
criteria for a 60 percent disability evaluation have been 
met.  

That is the highest schedular rating for the veteran's skin 
condition.  The rating schedule provides a higher rating for 
disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).  The veteran's disability has 
never been found to involve the head, face or neck.

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The veteran was hospitalized for treatment of cellulitis on 
two occasions in 1999 and that he was seen at an urgent care 
facility in July 2005; however, the veteran's skin disorder 
has not required hospitalization since 1999.  Need for 
frequent hospitalization has not been demonstrated.  

As to whether the veteran's skin disorder markedly interferes 
with his employment, the veteran has not worked at any time 
during this appeal.  Accordingly, there is not marked 
interference with any current employment.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
currently service-connected fungus infection of the left 
hand, feet, thighs, toes, and ears, and that the record does 
not suggest, based upon these findings documented within the 
clinical reports, that the veteran has an "exceptional or 
unusual" disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

A 60 percent disability evaluation for a fungus infection is 
granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


